Dismissed and Opinion Filed September 26, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00026-CV

                                JESSICA MANFRE, Appellant
                                          V.
                              JOSEPH PAUL MANFRE, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-19280

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By orders dated April 4, 2018 and May 8, 2018,

we granted appellant’s motions for extension of time to file her brief. In our May 8, 2018 order,

we extended the time to file appellant’s brief until June 4, 2018 and expressly cautioned appellant

that failure to file her brief by June 4, 2018 might result in the dismissal of this appeal without

further notice. To date, appellant has not filed her brief nor otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
180026F.P05
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 JESSICA MANFRE, Appellant                        On Appeal from the 330th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00026-CV       V.                      Trial Court Cause No. DF-16-19280.
                                                  Opinion delivered by Chief Justice Wright.
 JOSEPH PAUL MANFRE, Appellee                     Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered September 26, 2018.




                                            –2–